Motion by appellant, under Rule XIX., to restore to docket -appeal dismissed by the clerk of this court, under Rule VII., for failure, after notice, to serve three copies of his case or brief, upon respondent. Appellant duly served notice of this motion, but did not serve a copy of any affidavits to sustain the motion. This court held that there was, therefore, nothing before them to .show that the clerk had erred; and, moreover, that appellant ■now admitted that he had never served respondent with a copy *630of the brief. Motion refused. Opinion by
March 15th, 1881.
Simpson, C. J.,